DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because labels are missing in figures 1A, 2A, 2B, 3, & 6.  While the figures have reference numbers, the also need to have labels.  (See MPEP 608.02(b) ¶ 6.22)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 & 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderman et al. (US Patent No. 6,669,148 B2).  
Regarding claim 9
	Anderman teaches a spacecraft servicing system, (See figures 1e, 2, 3e, ref # 120) comprising: a spacecraft servicing device; (See figures 1e, 2, 3e, ref # 120) and at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) comprising at least one spacecraft servicing component, (See column 1, lines 9-12, & column 2, lines 7-17) the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) carried by the spacecraft servicing device, (See figures 1e, 2, 3e, ref # 120) wherein the spacecraft servicing device (See figures 1e, 2, 3e, ref # 120) is configured to retrieve the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) from a selected orbit in space and transfer the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) to a target spacecraft (See figures 1e, 2, 3e, ref # 130) in order to service the target spacecraft (See figures 1e, 2, 3e, ref # 130) with the at least one spacecraft servicing component (See column 1, lines 9-12, & column 2, lines 7-17) of the at least one mission extension pod.  (See column 1, lines 9-12, column 2, lines 7-17, column 5, line 66 – column 6, line 63, & figures 1e, 2, 3e, ref # 112)  

Regarding claim 11
	Anderman teaches further comprising a resupply spacecraft, the spacecraft servicing device (See figures 1e, 2, 3e, ref # 120) configured to retrieve the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) from the resupply spacecraft at the selected orbit in space.  (See column 5, line 66 – column 6, line 63)  

Regarding claim 12
	Anderman teaches wherein the spacecraft servicing device (See figures 1e, 2, 3e, ref # 120) is configured to position the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) at a position in proximity to the target spacecraft, (See figures 1e, 2, 3e, ref # 130) and wherein the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) comprises a coupling mechanism configured to engage with the target spacecraft (See figures 1e, 2, 3e, ref # 130) at the position in proximity to the target spacecraft (See figures 1e, 2, 3e, ref # 130) in order to secure the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) to the target spacecraft.  (See column 5, line 66 – column 6, line 63, & figures 1e, 2, 3e, ref # 130)  

Regarding claim 13
	Anderman teaches wherein the spacecraft servicing device (See figures 1e, 2, 3e, ref # 120) configured to retrieve the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) from another spacecraft at the selected orbit in space.  (See column 5, line 66 – column 6, line 63)  

Regarding claim 14
	Anderman teaches wherein the spacecraft servicing device (See figures 1e, 2, 3e, ref # 120) comprises a pod retrieval mechanism, (See column 5, line 66 – column 6, line 63) the pod retrieval mechanism configured to engage and secure the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) in space for transport and to deploy the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) at the target spacecraft.  (See figures 1e, 2, 3e, ref # 130)  

Regarding claim 15
	Anderman teaches wherein the pod retrieval mechanism (See column 5, line 66 – column 6, line 63) comprises a robotic arm (See column 5, line 66 – column 6, line 63) coupled to the spacecraft servicing device.  (See figures 1e, 2, 3e, ref # 120)  

Regarding claim 16
	Anderman teaches wherein the spacecraft servicing device (See figures 1e, 2, 3e, ref # 120) is configured to retrieve, carry, and then deploy multiple mission extension pods (See figures 1e, 2, 3e, ref # 112) in space.  (See column 5, line 66 – column 6, line 63)  

Regarding claim 17
	Anderman teaches wherein the spacecraft servicing device (See figures 1e, 2, 3e, ref # 120) is configured to secure the at least one mission extension pod (See figures 1e, 2, 3e, ref # 112) directly to an external portion of the target spacecraft (See figures 1e, 2, 3e, ref # 130) with the pod retrieval mechanism.  (See column 5, line 66 – column 6, line 63)  

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hujsak (US Patent No. 4,298,178).  
Regarding claim 18
	Hujsak teaches a method of servicing a target spacecraft, (See figures 1-4, ref # 12) the method comprising: retrieving one or more mission extension pods (See column 2, lines 65-67 & figures 1-4, ref # 36) comprising at least one spacecraft servicing component (See column 2, lines 65-67 & figures 1-4, ref # 34) from an orbit in space with a spacecraft servicing device; (See column 2, lines 28-31, column 3, lines 54-58, & figures 1-4, ref # 10) transporting the one or more mission extension pods (See column 2, lines 65-67 & figures 1-4, ref # 36) from the orbit in space to the target spacecraft (See figures 1-4, ref # 12) with the spacecraft servicing device; (See column 3, lines 17-28, 38-58 & figures 1-4, ref # 10) positioning the spacecraft servicing device (See figures 1-4, ref # 10) proximate the target spacecraft; (See figures 1-4, ref # 12) transferring the one or more mission extension pods (See figures 1-4, ref # 36) to the target spacecraft; (See column 3, lines 17-28, 38-58 & figures 1-4, ref # 12) and ceasing physical contact between with the spacecraft servicing device (See figures 1-4, ref # 10) and the one or more mission extension pods (See figures 1-4, ref # 36) after the one or more mission extension pods (See figures 1-4, ref # 36) are transferred to the target spacecraft.  (See column 1, line 45 – column 2, lines 5, 49-67, column 3, lines 17-26, 38-58 & figures 1-4, ref # 12)  

Regarding claim 19
	Hujsak teaches further comprising retrieving the one or more mission extension pods (See figures 1-4, ref # 36) with the spacecraft servicing device (See figures 1-4, ref # 10) from a pod resupply device (See column 3, lines 54-58) at the orbit in space. 

Regarding claim 20
	Hujsak teaches further comprising transferring one of the one or more mission extension pods (See figures 1-4, ref # 36) to the target spacecraft (See figures 1-4, ref # 12) while any remaining pods (See figures 1-4, ref # 36) of the one or more mission extension pods (See figures 1-4, ref # 36) remain in physical contact with the spacecraft servicing device.  (See column 1, line 45 – column 2, line 5, column 3, lines 38-58, & figures 1-4, ref # 10)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hujsak (US Patent No. 4,298,178) in view of Taylor (US Patent No. 5,813,632).  
Regarding claim 1
	Hujsak teaches a spacecraft servicing device, (See figures 1-4, ref # 10) comprising: a body; (See figures 1-4, ref # 10) a propulsion system (See column 1, line 67- column 2, line 5) coupled to the body; (See figures 1-4, ref # 10) the spacecraft servicing device (See figures 1-4, ref # 10) configured to retrieve at least one mission extension pod (See column 2, lines 65-67 & figures 1-4, ref # 36) comprising at least one spacecraft servicing component (See column 2, lines 65-67 & figures 1-4, ref # 34) at a location in space and to transport the at least one mission extension pod (See column 2, lines 65-67 & figures 1-4, ref # 36) from the location in space using the propulsion system (See column 1, line 67- column 2, line 5) of the spacecraft servicing device (See figures 1-4, ref # 10) to a second location in proximity to a target spacecraft, (See column 1, line 45 – column 2, line 5, & figures 1-4, ref # 12) the spacecraft servicing device (See figures 1-4, ref # 10) configured to transfer the at least one mission extension pod (See figures 1-4, ref # 36) to the target spacecraft (See figures 1-4, ref # 12) at the second location where the at least one mission extension pod (See figures 1-4, ref # 36) is coupled to the target spacecraft (See figures 1-4, ref # 12) in order to service the target spacecraft (See figures 1-4, ref # 12) with the at least one spacecraft servicing component (See figures 1-4, ref # 34) of the at least one mission extension pod, (See figures 1-4, ref # 36) the spacecraft servicing device (See figures 1-4, ref # 10) configured to remain in at least partial physical contact with the at least one mission extension pod (See figures 1-4, ref # 36) until the at least one mission extension pod (See figures 1-4, ref # 36) is coupled to the target spacecraft, (See figures 1-4, ref # 12) the spacecraft servicing device (See figures 1-4, ref # 10) configured to cease physical contact with the at least one mission extension pod (See figures 1-4, ref # 36) after the at least one mission extension pod (See figures 1-4, ref # 36) is coupled to the target spacecraft.  (See column 1, line 45 – column 2, lines 5, 45-67, column 3, lines 17-26, 38-58, & figures 1-4, ref # 12)  
	Hujsak is silent about a pod positioning mechanism.  
	However, Taylor teaches a spacecraft servicing device, (See figures 3-5, ref # 11) comprising: a body; (See figures 3-5, ref # 11) a propulsion system (See column 4, lines 54-62 & figures 3-5, ref # 11) coupled to the body; (See figures 3-5, ref # 11) and a pod positioning mechanism (See figures 3-5, ref # 9) coupled to the body.  (See figures 3-5, ref # 11)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pod positioning mechanism coupled to the body as taught by Taylor in the spacecraft of Hujsak, so as to move and position the mission extension pods.  

Regarding claim 2
	Hujsak teaches wherein the spacecraft servicing device (See figures 1-4, ref # 10) is configured to retrieve the at least one mission extension pod (See figures 1-4, ref # 36) from a pod resupply device (See column 3, lines 54-58) carrying a plurality of mission extension pods (See figures 1-4, ref # 36) at the location in space.  (See column 3, lines 54-58)  

Regarding claim 3
	Hujsak teaches wherein the spacecraft servicing device (See figures 1-4, ref # 10) is configured to rendezvous with the pod resupply device (See column 3, lines 54-58) at the location in space and to transfer one or more of the plurality of mission extension pods (See figures 1-4, ref # 36) carried by the pod resupply device (See column 3, lines 54-58) to the spacecraft servicing device.  (See figures 1-4, ref # 10)    
	Hujsak is silent about a pod positioning mechanism.  
	However, Taylor teaches a spacecraft servicing device, (See figures 3-5, ref # 11) comprising: a body; (See figures 3-5, ref # 11) a propulsion system (See column 4, lines 54-62 & figures 3-5, ref # 11) coupled to the body; (See figures 3-5, ref # 11) and a pod positioning mechanism (See figures 3-5, ref # 9) coupled to the body.  (See figures 3-5, ref # 11)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pod positioning mechanism to transfer the mission extension pods as taught by Taylor in the spacecraft of Hujsak, so as to move and position the mission extension pods.  

Regarding claim 4
	Hujsak is silent about wherein the pod positioning mechanism comprises at least one external movable mechanism configured to deploy the at least one mission extension pod to the target spacecraft.  
	However, Taylor teaches wherein the pod positioning mechanism (See figures 3-5, ref # 9) comprises at least one external movable mechanism (See figures 3-5, ref # 9) configured to deploy the at least one mission extension pod (See figures 3-5, ref # 12) to the target spacecraft.  (See column 3, lines 26-31, column 4, lines 54-62 & figures 3-5, ref # 24)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a pod positioning mechanism that comprises at least one external movable mechanism configured to deploy the at least one mission extension pod to the target spacecraft as taught by Taylor in the spacecraft of Hujsak, so as to move and position the mission extension pods.  

Regarding claim 5
	Hujsak is silent about wherein the at least one external movable mechanism comprises a robotic arm configured to deploy the at least one mission extension pod to the target spacecraft.  
	However, Taylor teaches wherein the at least one external movable mechanism (See figures 3-5, ref # 9) comprises a robotic arm (See figures 3-5, ref # 9) configured to deploy the at least one mission extension pod (See figures 3-5, ref # 12) to the target spacecraft.  (See column 4, lines 54-62 & figures 3-5, ref # 24)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an at least one external movable mechanism that comprises a robotic arm configured to deploy the at least one mission extension pod to the target spacecraft as taught by Taylor in the spacecraft of Hujsak, so as to move and position the mission extension pods.  

Regarding claim 7
	Hujsak teaches wherein the spacecraft servicing device (See figures 1-4, ref # 10) is configured to retrieve, transport, and deploy a plurality of mission extension pods (See figures 1-4, ref # 36) to at least one of a plurality of target spacecraft (See figures 1-4, ref # 12) at one or more selected orbits in space.  (See column 1, line 45 – column 2, line 5 & column 3, lines 38-58)  

Regarding claim 8
	Hujsak teaches wherein the spacecraft servicing device (See figures 1-4, ref # 10) is configured to retrieve and/or refuel the at least one mission extension pod (See figures 1-4, ref # 36) from the target spacecraft.  (See column 1, line 45 – column 2, line 5, column 3, lines 17-26, 38-58, & figures 1-4, ref # 12)  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11-14, 18, & 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-26 & 31-40 of copending Application No. 17/476,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and thus fully met.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
Regarding claim 1
Application (303) teaches a spacecraft servicing device, comprising: a body; a propulsion system coupled to the body; and a pod positioning mechanism coupled to the body, the spacecraft servicing device configured to retrieve at least one mission extension pod comprising at least one spacecraft servicing component with the pod positioning mechanism at a location in space and to transport the at least one mission extension pod from the location in space using the propulsion system of the spacecraft servicing device to a second location in proximity to a target spacecraft, the pod positioning mechanism configured to transfer the at least one mission extension pod to the target spacecraft at the second location where the at least one mission extension pod is coupled to the target spacecraft in order to service the target spacecraft with the at least one spacecraft servicing component of the at least one mission extension pod, the spacecraft servicing device configured to remain in at least partial physical contact with the at least one mission extension pod until the at least one mission extension pod is coupled to the target spacecraft, the spacecraft servicing device configured to cease physical contact with the at least one mission extension pod after the at least one mission extension pod is coupled to the target spacecraft.  (See claim 21)  

Regarding claim 2
	Application (303) teaches wherein the spacecraft servicing device is configured to retrieve the at least one mission extension pod from a pod resupply device carrying a plurality of mission extension pods at the location in space.  (See claim 22)  

Regarding claim 3
	Application (303) teaches wherein the spacecraft servicing device is configured to rendezvous with the pod resupply device at the location in space and to transfer one or more of the plurality of mission extension pods carried by the pod resupply device to the spacecraft servicing device with the pod positioning mechanism.  (See claim 23)  

Regarding claim 4
	Application (303) teaches wherein the pod positioning mechanism comprises at least one external movable mechanism configured to deploy the at least one mission extension pod to the target spacecraft.  (See claim 24)  

Regarding claim 5
	Application (303) teaches wherein the at least one external movable mechanism comprises a robotic arm configured to deploy the at least one mission extension pod to the target spacecraft.  (See claim 25)  

Regarding claim 6
	Application (303) teaches wherein the spacecraft servicing device is configured to transfer the at least one mission extension pod to the target spacecraft using only the propulsion system of the spacecraft servicing device.  (See claim 26)  

Regarding claim 7
	Application (303) teaches wherein the spacecraft servicing device is configured to retrieve, transport, and deploy a plurality of mission extension pods to at least one of a plurality of target spacecraft at one or more selected orbits in space.  (See claim 31)  

Regarding claim 8
	Application (303) teaches wherein the spacecraft servicing device is configured to retrieve and/or refuel the at least one mission extension pod from the target spacecraft.  (See claim 32)  

Regarding claim 9
	Application (303) teaches a spacecraft servicing system, comprising: a spacecraft servicing device; and at least one mission extension pod comprising at least one spacecraft servicing component, the at least one mission extension pod carried by the spacecraft servicing device, wherein the spacecraft servicing device is configured to retrieve the at least one mission extension pod from a selected orbit in space and transfer the at least one mission extension pod to a target spacecraft in order to service the target spacecraft with the at least one spacecraft servicing component of the at least one mission extension pod.  (See claim 33)  

Regarding claim 11
	Application (303) teaches further comprising a resupply spacecraft, the spacecraft servicing device configured to retrieve the at least one mission extension pod from the resupply spacecraft at the selected orbit in space.  (See claim 34)  

Regarding claim 12
	Application (303) teaches wherein the spacecraft servicing device is configured to position the at least one mission extension pod at a position in proximity to the target spacecraft, and wherein the at least one mission extension pod comprises a coupling mechanism configured to engage with the target spacecraft at the position in proximity to the target spacecraft in order to secure the at least one mission extension pod to the target spacecraft.  (See claim 35)  

Regarding claim 13
	Application (303) teaches wherein the spacecraft servicing device configured to retrieve the at least one mission extension pod from another spacecraft at the selected orbit in space.  (See claim 36)  

Regarding claim 14
	Application (303) teaches wherein the spacecraft servicing device comprises a pod retrieval mechanism, the pod retrieval mechanism configured to engage and secure the at least one mission extension pod in space for transport and to deploy the at least one mission extension pod at the target spacecraft.  (See claim 37)  

Regarding claim 18
	Application (303) teaches a method of servicing a target spacecraft, the method comprising: retrieving one or more mission extension pods comprising at least one spacecraft servicing component from an orbit in space with a spacecraft servicing device; transporting the one or more mission extension pods from the orbit in space to the target spacecraft with the spacecraft servicing device; positioning the spacecraft servicing device proximate the target spacecraft; transferring the one or more mission extension pods to the target spacecraft; and ceasing physical contact between with the spacecraft servicing device and the one or more mission extension pods after the one or more mission extension pods are transferred to the target spacecraft.  (See claims 38 & 39)  

Regarding claim 19
	Application (303) teaches further comprising retrieving the one or more mission extension pods with the spacecraft servicing device from a pod resupply device at the orbit in space.  (See claim 40)  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, 
The prior art does not disclose or suggest the claimed “wherein the at least one mission extension pod comprises a thruster assembly configured to alter at least one of an orbit or a velocity of the at least one mission extension pod” in combination with the remaining claim elements as set forth in claim 10.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references Nicholson et al. (US Patent No. 11,124,318 B2), Nicholson et al. (US Patent No. 10,850,869 B2), Nicholson et al. (Pub No. US 2021/0253277 A1), & Nicholson et al. (Pub No. US 2020/0223568 A1) are similar cases with the same Assignee and several common Inventors.  The reference Scott (Pub No. US 2005/0258311 A1) discloses a spacecraft servicing system, a spacecraft servicing device, a target spacecraft, and using the spacecraft servicing device to change the orbit of the target spacecraft.  The references Cepollina et al. (Pub No. US 2010/0038491 A1) & Lehocki (US Patent No. 9,434,485 B1) each disclose a spacecraft servicing system, a spacecraft servicing device, a plurality of pods, a spacecraft servicing component, a target spacecraft, and a movable mechanism/robotic arm that transfers the pod.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647